Case: 4:20-cv-01617-SEP Doc. #: 59 Filed: 03/11/21 Page: 1 of 2 PageID #: 663




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI

 TERRA CHAMBERS,                               )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )      Case No. 4:20-cv-01617
                                               )
 GURPREET PADDA, M.D., et al.,                 )
                                               )
        Defendants.                            )

          DEFENDANTS INTERVENTIONAL CENTER FOR PAIN
             MANAGEMENT, P.C. AND GURPREET PADDA’S
      MOTION TO STAY DISCOVERY AND FOR A PROTECTIVE ORDER

        COME NOW Defendants Interventional Center for Pain Management, P.C. d/b/a

 Center for Interventional Pain Management and Gurpreet Padda, M.D., by and through

 their undersigned attorney, and pursuant to Fed. R. Civ. P. 26(c), move the Court for entry

 of a protective order staying discovery pending the Court’s ruling on Defendants’ motion

 to dismiss and for further relief as the Court deems just and appropriate.

        This motion is based on the memorandum in support filed herewith.



                                               Respectfully submitted,

                                               ROSENBLUM, SCHWARTZ & FRY, P.C.

                                       By:     /s/ N. Scott Rosenblum
                                               N. SCOTT ROSENBLUM # 33390MO
                                               Attorney for Defendants Padda and CIPM
                                               120 South Central Avenue, Suite 130
                                               Clayton, Missouri 63105
                                               (314) 862-4332/Facsimile 862-8050
                                               srosenblum@rsflawfirm.com
Case: 4:20-cv-01617-SEP Doc. #: 59 Filed: 03/11/21 Page: 2 of 2 PageID #: 664




                            CERTIFICATE OF SERVICE
        I hereby certify that on March 11, 2021, the foregoing was served by means of the
 Court’s CM/ECF system upon all counsel of record.

                                     /s/ N. Scott Rosenblum
